COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Benton and Bray
Argued at Richmond, Virginia


JOHN MADISON, S/K/A
 JOHN BRADLEY MADISON
                                         MEMORANDUM OPINION * BY
v.         Record No. 1102-96-2          JUDGE RICHARD S. BRAY
                                           JANUARY 20, 1998
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF HANOVER COUNTY
                    Richard H.C. Taylor, Judge
           R. Craig Evans (McCaul, Martin, Evans & Cook,
           P.C., on brief), for appellant.

           Steven A. Witmer, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



     John Bradley Madison (defendant) appeals his conviction for

several burglaries and related offenses, arguing that the

prosecutions violated Code § 19.2-243, the "speedy trial"

statute.   We agree and reverse the convictions.

     Defendant is familiar with the salient procedural history,

and we recite only those circumstances necessary to a disposition

of this appeal.

     Defendant and codefendants, Carlton A. Vaughan, III, and

Gerald E. Baker, Jr., were prosecuted before the trial court for

several burglaries and attendant offenses.    Each defendant was

represented by separate counsel, but the respective prosecutions

shared identical procedural courses, together with like motions,
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
arguments, orders and other events pertaining to the speedy trial

issue.   Accordingly, each defendant appealed his convictions to

this Court, asserting that Code § 19.2-243 barred the disputed

prosecutions and convictions.

     In Baker v. Commonwealth, a panel of this Court concluded

that the Commonwealth had "fail[ed] to provide a speedy trial as

required by Code § 19.2-243" and reversed the convictions of

codefendant Baker.   25 Va. App. 19, 20-21, 486 S.E.2d 111, 112,
aff'd en banc, 26 Va. App. 175, 493 S.E.2d ___ (1997).

     Finding that Baker controls the disposition of this appeal,

we similarly reverse and dismiss the instant convictions.

                                         Reversed and dismissed.




                                - 2 -